ClaRksoN, J.
C. S., 2591, in regard to reopening sales on advance bids, wben real estate is sold under mortgages or deeds of trust, etc., is interpreted in In re Ware, 187 N. C., 693, and cases cited. See, also, Trust Co. v. Powell, 189 N. C., 372; Newby v. Gallop, 193 N. C., 244; Cherry v. Gilliam, 195 N. C., 233.
In Cherry v. Gilliam, supra, at p. 234, it was said that C. S., 2591, “confers no power on the clerk to make any orders unless the bid is increased.”
The plaintiff’s remedy was by an action. The motion is dismissed.
Error.